Felton, C. J.
1.. Where the original petition alleging an indebtedness on an open account which has an insufficient bill of particulars attached is amended by changing the amount sued for and alleging that “said account being due on a check,” and said amendment is allowed, the question raised by the general demurrer to the original petition is moot at that stage of the case, and where the general demurrer to the original petition is insisted upon after the amendment and the court rules thereon, such ruling has no legality and will not support a direct bill of exceptions.
2. The judgment overruling the objection and demurrer to the amendment was not a final judgment and would not have been *235one had the court sustained the objection and demurrer because in that event the plaintiff could have amended his original petition by adding a sufficient bill of particulars.
Since there is no final judgment excepted to, the bill of exceptions is premature and we cannot rule on the question whether the amendment sought to substitute a cause of action different from that originally sued on, but on this question, see Moore v. Hendrix & Hodges, 144 Ga. 646 (1a, 3) (87 S. E. 915); Sinclair Refining Co. v. Scott, 60 Ga. App. 76 (2 S. E. 2d 755).

Writ of error dismissed.


Quillian and Nichols, JJ., concur.